 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 825A,825B,825C,825D,International Union ofOperating Engineers,AFL-CIOandHumble Oil &Refining Company'and Local 877, a/w Interna-tional Brotherhood of Teamsters,Chauffeurs, Ware-housemen and Helpers of America.Case 22-CD-180-2February 4, 1972DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYThis is a proceeding under Section 10(k) of the Na-tional Labor Relations Act, as amended, following acharge filed by Humble Oil & Refining Company' alleg-ing that Local 825A, 825B, 825C, 825D,InternationalUnion of Operating Engineers, AFL-CIO,' had vi-olated Section 8(b)(4)(D) of the National Labor Rela-tions Act, as amended. A hearing was duly held beforeHearingOfficer Paul M. Meehan on September 8 and10, 1971. Humble and OperatingEngineersappeared atthe hearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and toadduce evidence bearing on theissues.Thereafter,Humble filed a brief, which has been duly considered.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional LaborRelationsBoard has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rulingsmade at the hearing and finds that they are free fromprejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board makesthe following findings:1.THE BUSINESS OF HUMBLEThe parties stipulated that Humble, a Delaware cor-poration which has its principal offices and places ofbusiness in Houston, Texas, and a refinery at Park andBrunswick Avenues, Linden, New Jersey,4 is engagedin the manufacture, sale, and distribution of gasoline,fuel oil, and related petrochemical products. Duringthe 12 months preceding the hearing, Humble pur-chased, transferred, and delivered to its Bayway re-finery petroleum and other goods and materials valuedin excess of $50,000 which were transported to saidrefinery in interstate commerce directly from States ofthe United States other than the State of New Jersey.As amended at the hearing'Hereinafter referred to as Humble'Hereinafter referred to as Operating EngineersHereinafter referred to as the Bayway refinery195 NLRB No. 44We find that Humble is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act and thatitwill effectuate the purposes of the Act to assert juris-diction herein.H. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that OperatingEngineers is a labor organization within the meaning ofSection 2(5) of the Act. The record shows that Local877, a/w International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,'is a party to a collective-bargaining contract with Hum-ble covering operating, mechanical, and maintenanceemployees at the Bayway refinery. Accordingly, wefind that Teamsters is a labor organization within themeaning of Section 2(5) of the Act.III.THE DISPUTEA. Background and Facts of the DisputeFollowing an explosionat itsBayway refinery inDecember 1970, Humble entered into a contract withClayburn Contracting Company6 for the performanceof certain repair andmaintenancework, specifically onthe number two preheat furnace at the catalytic crack-ing unit.This contract required that Clayburn performthe necessary workon a time-and-material basis asopposed to a contractcallingfor a lump sum paymentfor services. Under thisagreement,Humbleretainedfinal authority to approve or disapprove Clayburn ex-penditures on a daily basis. Clayburn could incurgreater expenses than those approved by Humble, butHumble would pay for only those costs which it ap-proved. Humble and Clayburn also entered into an oralagreementthat required Clayburn to notify Humblewhen a crane was needed on the job, so that Humblecould supply its own cranes and operators if available.Humble's 10 cranes were operated by employees repre-sented by the Teamsters who were employed by Hum-ble.In January 1971, Clayburn began work on the num-ber two preheat furnace. Thereafter, Stone, Humble'sconstructionmanager,met with Campbell and Knobb,representatives of Operating Engineers. At thismeetingCampbell and Knobb informed Stone that OperatingEngineershad a contract with Clayburn and that theyfelt that Humble should agree to require Clayburn tohonor its contract with it and usean operating engineeron the Humble crane, or there would be trouble.Stone replied that since Humble never contracted theoperation of its cranes to Clayburn, Humble would notHereinafter referred to as TeamstersHereinafter referredto as Clayburn LOCAL 825A,OPERATING ENGINEERSagree that operating engineers should be used on thecranes.Humble, on several occasions, attempted to utilize itsTeamster-operated cranes to make lifts for Clayburn.Operating Engineers told a Clayburn foreman not towork with such cranes if Teamsters were operatingthem. Clayburn employees accordingly refused to workwith such cranes and insisted on making the lifts byhand or by block and tackle. On February 9, OperatingEngineers again demanded that any Humble cranesused by Clayburn must have operating engineers onthem; thereupon approximately 60 Operating Engi-neers employed by various contractors at the Baywayrefinery did not return to work and remained off theirjobs until February 12.B.The Work in DisputeThe work in dispute involves the assignment of worktasks in the setup, operation, and maintenance ofcranes used in conjunction with work being performedby contractors within the Bayway refinery of Humble.C.Contentionsof thePartiesHumble contends that its assignment of the disputedwork should be upheld because of the following factors:collective-bargaining agreements,company preferenceand practice,and safety and efficiency of operations.Operating Engineers contends that it never made ademand that Humble employ members of OperatingEngineers rather than members of Teamsters.Operat-ing Engineers requests that the notice of hearing bequashed because no jurisdictional dispute exists, sinceits only demand was made on Clayburn with whom ithad a contract.Finally,if the Board finds that Operat-ing Engineers made a demand on Humble,OperatingEngineers withdraws any such demand.D. Applicability of the StatuteBefore the Board proceeds with a determination ofa dispute it must first be satisfied that there is reasona-ble cause to believe that Section 8(b)(4)(D) has beenviolated.The record in this proceeding indicates that frommid-January to early February Operating Engineersthreatened to cause and caused work slowdowns andstoppages because Humble did not agree that operatingengineers should operate the Humble cranes.Operating Engineers contends that no jurisdictionaldispute exists within the meaning of Section 8(b)(4)(D),since it never demanded that Humble employ operatingengineers rather than teamsters to operate the cranessupplied to Clayburn. According to Engineers, theydemanded only that Clayburn hire as many operatingengineers as equalled the number of Humble-employed323teamsters who operated the cranes. It is clear to us,however, that such a demand would, as a practicalmatter, have resulted in the replacement of teamsterswith operating engineers. Indeed Operating Engineersspecifically told a Clayburn foreman not to work withcranes operated by teamsters. Accordingly, we find nomerit in this contention.We conclude that there isreasonable cause to believe that a violation of Section8(b)(4)(D) of the Act has occurred and that the disputeisproperly before us for determination pursuant toSection 10(k) of the Act.E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of the disputed work after givingdue consideration to all relevant factors. Since the par-ties stipulated that there is no Board certification oraward as to the disputed work involved herein, neitherunion is favored by this factor.1.Collective-bargaining agreementsOn February 2, 1969, Teamsters entered into a col-lective-bargaining agreement with Humble which cov-ers crane operators. The record also shows that Clay-burn entered into a collective-bargaining agreementwith Operating Engineers in February 1971, whichcovered the classification of crane operators. SinceHumble never contracted out the operation of cranes itsupplied to Clayburn, we find that the collective-bar-gaining agreement between Humble and Teamsters fa-vors the assignment to teamsters.2.Company preference and practiceThe record shows that Humble makes it a practiceon time-and-material jobs to supply outside contractorswith cranes owned and operated by Humble em-ployees. On several occasions in the past, Humble sup-plied contractors with cranes operated by its teamsterson jobs where operating engineers were also working.Therefore, we find that this factor favors assignment ofthe work to teamsters.3. Safety and efficiency of operationsHumble contends that it uses its own cranes andemployees rather than cranes operated by its contrac-tors' employees because the latter may be unfamiliarwith the premises, which contain pipes carrying highlyexplosive substances. The efficient operation of Rum-ble's business also requires that it use its own cranes onthe type of job Clayburn was performing, since craneswere required only for short periods, rather than for afull day. Under these circumstances, we find that thesefactors favor assignment of the work to teamsters. 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDF. Scope ofthe AssignmentSince the work in the instant case has been com-pleted,Humble requests that the Board issue an awardassigning this general category of disputed work toteamsters,on the grounds that a similar dispute is likelyto recur at the Bayway refinery in the future. We findmerit in this contention and, accordingly,our deter-mination will include any similar disputed work to beperformed in the future at the Bayway refinery.CONCLUSIONSBased upon the entire record and after full considera-tion of all relevant factors, particularly the collective-bargaining agreements,company preference and prac-tice, and the safety and efficiency of operations, weconclude that on this record there is no compellingreason for disturbing Humble's assignmentof the dis-puted work to its employees represented by Teamsters.Accordingly, we shall award the work in question toemployees represented by Teamsters, but not to thatunionor its members. The present determination cov-ers the existing jurisdictional dispute and any similardisputes which may occur in the future at the Baywayrefinery.DETERMINATION OF DISPUTEPursuantto Section 10(k) of the National Labor Re-lationsAct, as amended, and upon the basis of theforegoing findings and the entire record in this proceed-ing, the National Labor Relations Board makes thefollowing Determination of Dispute:Employees of Humble Oil & Refining Company,who are currently represented by Local 877, a/w Inter-national Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, are entitled to per-form the work involved in the setup, operation, andmaintenance of cranes used in conjunction with workbeing performed by contractors within the Bayway re-finery.Local 825A, 825B, 825C, 825D, International Unionof Operating Engineers, AFL-CIO, is not entitled bymeans proscribed by Section 8(b)(4)(D) of the Act toforce or require Humble Oil & Refining Company toassign the above work to its members or employeeswhom it represents.Within 10 days from the date of this Decision andDetermination of Dispute, the labor organizationdesignated in the immediately preceding paragraphshall notify the Regional Director for Region 22, inwriting, whether or not it will refrain from forcing orrequiring Humble Oil & Refining Company, by meansproscribed by Section 8(b)(4)(D) of the Act,to assignthe work in dispute to its members or employees whoit represents rather than to employees of Humble Oil& Refining Company represented by Local 877, a/wInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen.and Helpers of America.